DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoseit (Pub. No. 2014/0276110) (previously disclosed) in view of Blohm et al. (U.S. Pub. No. 2016/0128781) (previously disclosed), Schaaf (U.S. Pub. No. 2011/0202039), Deutsch et al. (U.S. Pub. No. 2014/0366874) (previously disclosed), Shugrue et al. (U.S. Pub. No. 2012/0172888) (previously disclosed), and Rotman et al. (U.S. Pub. No. 2016/0000341) (previously disclosed).
Regarding claim 1, Hoseit discloses:
A monitoring system for endoscopic treatments, in particular for use in endourological interventions (paragraphs 0008, 0065, and 0070 disclose wherein the system is used in urological system or tract), comprising an evaluation unit (computer /controller 650) and a guidewire (guidewire 100), wherein the guidewire has a diameter between 0.8 and 1.2 mm (paragraph 0022 discloses wherein guidewires typically have diameters between .254 mm and .889 mm. While Hoseit does not specifically disclose wherein the guidewires are between .8 and 1.2 mm, the disclosed range of Hoseit overlaps with the claimed range and thus a prima facie case of obviousness exist; see MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").), which comprises a measuring device (pressure sensor; see paragraph 0027), wherein the evaluation unit can receive data (pressure parameter) of the measuring device, so as to monitor the ambient conditions (pressure) in a treatment zone, and wherein the evaluation unit comprises a comparator, which compares the data with a comparison value (threshold value) to determine whether the ambient conditions lie within an unfavorable range (Paragraph 0067 discloses wherein a threshold value for a parameter can be set and wherein the system can trigger an alert when the threshold value for the measured parameter is exceeded); and wherein the evaluation unit comprises an input unit which can be used to adjust the comparison value (Paragraph 0067 discloses a GUI (input unit) for allowing the user to define the threshold alert value (comparison value) for one or more parameters, thus the system comprises a plurality of comparison values so as to allow the user to define the value and wherein the system would be capable of comprising multiple comparison or threshold values for each of the parameters of interest); wherein the evaluation unit is configured to generate a control signal for another device (paragraph 0047 discloses wherein the input output functionalities of the computer of the system can be used to control a detector, trigger a light source, or control a manipulator); wherein one comparison is a value not to be exceeded and another comparison value is a patient specific value (paragraph 0067 discloses wherein a threshold value signals an alert when exceeded and also discloses wherein a threshold value may be defined by the user) 
Yet the combination does not disclose:
wherein the system is configured such that the comparison value is referred to a reference value acquired through the at least one measuring device in the treatment zone before the surgical intervention or an examination starts by an endoscope having been guided in the treatment zone.
However, in the same field of surgical intervention systems, Blohm discloses:
wherein the system is configured such that the comparison value is referred to a reference value acquired through the at least one measuring device in the treatment zone before the surgical intervention or an examination starts by an endoscope having been guided in the treatment zone (paragraphs 0007-0009 and 0011-0014 disclose wherein the system involves endoscopic insertion and wherein the system compares the measured values during the surgical procedure with a reference measured value that is recoded before or at the beginning of the surgical method by the measuring system of the device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the system is configured such that the comparison value is referred to a reference value acquired through the at least one measuring device in the treatment zone before the surgical intervention or an examination starts by an endoscope having been guided in the treatment zone, as taught by 
Yet the combination does not disclose:
wherein the system controls a suction rinsing system.
However, in the same field of endoscopic devices for use in the urological system Schaaf discloses:
wherein the system controls a suction rinsing system (paragraphs 0008 and 0023 disclose wherein the system controls a rinsing and suction device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to add a separate suction rinsing system that is controlled by measurements from the evaluation unit and guidewire system of Hoseit to incorporate wherein the system controls a suction rinsing system, as taught by Schaaf, in order to be used in clearing kidney stones. 
Yet the combination does not disclose:
wherein the suction rinsing system is controlled based on when a comparison value is exceeded. 
However, in the same field of controlling suction rinsing systems Deutsch discloses:
 wherein the suction rinsing system is controlled based on when a comparison value is exceeded (paragraphs 0018-0020, 0122, and 0126 disclose wherein the control unit instructs a rinsing and suctioning procedure and paragraphs 0135, 0206, 0292, and 0299 disclose wherein the rinsing and suctioning operation is controlled based on comparison with predetermined threshold values wherein it would be understood that the predetermined threshold values are determined prior to the rinsing and suctioning/intervention). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the suction rinsing system of Schaaf to incorporate wherein the system controls a suction rinsing system when a comparison value is exceeded, as taught by Deutsch, in order to appropriately and automatically control rinsing and suction operations so as to automate the surgical intervention. 
Yet the combination does not disclose:
wherein the evaluation unit comprises a plurality of comparison values; wherein one comparison value is an absolute value that cannot be exceeded and another comparison value is a patient specific value
However, in the same field of measuring and evaluating urological procedures, Shugrue discloses:
wherein the evaluation unit comprises a plurality of comparison values (paragraph 0024 discloses wherein there are a plurality of threshold values and paragraph 0050 discloses wherein the measurement values are compared to threshold values); wherein one comparison value is an absolute value that cannot be exceeded and another comparison value is a patient specific value (paragraph 0024 discloses wherein there are a plurality of threshold values and paragraphs 0050-0051 wherein an elevated fluid pressure level threshold or maximum can be set as an absolute number and wherein the absolute pressure level is a maximum pressure level that cannot be exceeded as dictated by FDA guidelines and further discloses wherein the threshold level can be set by the user).

yet the combination does not disclose:
wherein the measuring device comprises a relative pressure sensor and an absolute pressure sensor, and wherein the relative pressure sensor is arranged at a distal end of the guidewire, while the absolute pressure sensor is arranged at the proximal end of the guidewire
However, in the same field of devices capable of measuring internal pressure, Rotman discloses:
wherein the measuring device comprises a relative pressure sensor and an absolute pressure sensor, and wherein the relative pressure sensor is arranged at a distal end of the guidewire, while the absolute pressure sensor is arranged at the proximal end of the guidewire (paragraphs 0103-0104 disclose wherein there may be a pressure sensor on the proximal end of the probe, located outside of the body, for measuring the external pressure or absolute pressure and a pressure sensor located on the distal end of the probe for measuring the pressure inside the patient and wherein the data is used to calculate the differential or relative pressure). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the 
Regarding claim 2, Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman discloses the monitoring system of claim 1, Hoseit further discloses:
wherein the at least one measuring device acquires a pressure or pressure change and/or a temperature or temperature change (Paragraph 0027 discloses the use of a pressure sensor for pressure sensing in the anatomical environment).
Regarding claim 4, Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman discloses the monitoring system of claim 1, Hoseit further discloses:
wherein the evaluation unit comprises an output unit, which generates an output signal that indicates when the comparison value has been exceeded (Paragraph 0067 discloses wherein the system can provide an alert when the threshold value is exceeded).
Regarding claim 5, Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman discloses the monitoring system of claim 4, Hoseit further discloses:
wherein the output device generates various output signals, depending on what comparison value is exceeded (Paragraph 0067 discloses wherein multiple parameters can be analyzed against a threshold and the user can select one or more additional images to be selected as an alert).

wherein the evaluation unit determines how often and/or how long and/or by how much the comparison value is exceeded (Paragraph 0067 discloses wherein the system can display the parameter values when the threshold value is exceeded).
Regarding claim 9, Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman discloses the monitoring system of claim 1, Hoseit further discloses:
wherein the at least one measuring device is arranged at a distal end of the guidewire (Paragraph 0023 discloses wherein the pressure sensor can be located near the distal tip of the guidewire).
Regarding claim 12, Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman discloses the monitoring system of claim 1, Hoseit further discloses:
a method for monitoring ambient conditions during endoscopic treatments, in particular for acquiring pressures in endourological interventions, the method comprising the following steps: Receiving data (pressure parameter) of the at least one measuring device via the evaluation unit and comparing the data with a comparison value and/or a correction value (paragraphs 0008, 0065, and 0070 disclose wherein the system is used in the urological system or tract and paragraph 0067 discloses wherein a threshold value for a parameter can be set and wherein the system can trigger an alert when the threshold value for the measured parameter is exceeded).
Regarding claim 14, Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman discloses the monitoring system of claim 1, Hoseit further discloses:
Paragraph 002 discloses wherein the invention is a guidewire capable of measuring fluidic flow or device placement).
Regarding claim 15, Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman discloses the monitoring system of claim 1, Hoseit further discloses:
wherein the evaluation unit comprises a plurality of comparison values (Paragraph 0067 discloses wherein multiple parameters (values) can be analyzed).
Claims 8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman, as applied to claim 1, and further in view of Taylor et al. (U.S. Pat. No. 6394977) (previously disclosed).
Regarding claim 8, Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman discloses the monitoring system of claim 1, yet Hoseit does not disclose:
wherein the at least one measuring device can be calibrated by the evaluation unit.
However, in the same field pressure sensing surgical devices, Taylor discloses:
wherein the at least one measuring device can be calibrated by the evaluation unit (Column 4, lines 51-67 disclose wherein the processor can calibrate or zero the pressuring sensing device). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the at least one measuring device can be calibrated by the evaluation unit, as taught by Taylor, in order to help improve accuracy by calibrating the measurement devices, prior to taking measurement, in order to take into account the surrounding conditions. 
Regarding claim 13, Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman discloses the method of claim 12. Hoseit further discloses:
paragraphs 0008, 0065, and 0070 disclose wherein the system is used in the urological system or tract and paragraph 0008 particularly discloses wherein a guidewire of the system is placed within the urological system).
Yet Hoseit does not disclose:
zeroing out a pressure level acquired by the at least one measuring device.
However, in the same field pressure sensing surgical devices, Taylor discloses:
zeroing out a pressure level acquired by the at least one measuring device (Column 4, lines 51-67 disclose wherein the processor can calibrate or zero the pressuring sensing device). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate zeroing out a pressure level acquired by the at least one measuring device, as taught by Taylor, in order to help improve accuracy by calibrating the measurement devices, prior to taking measurement, in order to take into account the surrounding conditions.
Regarding claim 17, Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, Rotman and Taylor discloses the monitoring system of claim 8, yet Hoseit does not disclose:
wherein the calibration of the at least one measuring device comprising setting a pressure and/or temperature level to zero.
However, in the same field pressure sensing surgical devices, Taylor discloses:
wherein the calibration of the at least one measuring device comprising setting a pressure and/or temperature level to zero (Column 4, lines 51-67 disclose wherein the processor can calibrate or zero the pressuring sensing device). 
. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman, as applied to claim 1, and further in view of Ellis et al. (U.S. Pat. No. 7025734) (previously cited).
Regarding claim 11, Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman discloses the monitoring system of claim 1. Hoseit further discloses:
wherein at least one measuring deviceParagraph 0027 discloses the use of a pressure sensor).
Yet Hoseit does not disclose: 
and at least one additional measuring device is a temperature sensor.
However, in the same field of monitoring guidewire devices, Ellis discloses:
and at least one additional measuring device is a temperature sensor (Column 15, lines 26-38 disclose wherein a temperature and/or pressure sensor can be disposed within the guidewire).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate and at least one additional measuring device is a temperature sensor, as taught by Ellis, in order to provide . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman, as applied to claim 1, and further in view of Diamant et al. (U.S. Pub. No. 2011/0208185).
Regarding claim 18, Hoseit in view of Blohm, Schaaf, Deutsch, Shugrue, and Rotman discloses the monitoring system of claim 1. Yet Hoseit does not disclose:
wherein the guidewire has a diameter between 1 and 1.2 mm.
However, in the same field of wire guide devices, Diamant discloses:
wherein the guidewire has a diameter between 1 and 1.2 mm (paragraph 0094 discloses wherein the probe or guide device can have an outside diameter of 2-4 Fr (.67-1.33 mm) While Diamant does not specifically disclose wherein the guidewires are between 1 and 1.2 mm, the disclosed range of Diamant overlaps with the claimed range and thus a prima facie case of obviousness exist; see MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). ) 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the guidewire has a diameter between 1 and 1.2 mm, as taught by Diamant, as a simple substitution for the suggested diameter range of Hoseit, to achieve the predictable result of insertion and guiding of devices within internal passageways of a subject.
Response to Amendment
Applicant amended claim 1 in the response filed 01/11/2022.
Applicant canceled claim 10 in the response filed 01/11/2022.
Applicant added claim 18 in the response filed 01/11/2022.
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. Applicant argues that because Deutsch concerns an endotracheal tube there would be no motivation to consider the teaching of Deutsch, however this argument is not persuasive. While Applicant is correct that Deutsch is directed to an endotracheal tube, the invention of Deutsch is simply being applied to the endourological suction rinsing system of Schaaf to describe, suggest, or teach a particular control method for operating the suction rinsing system. The teaching of Deutsch describes a suction and rinsing device control method to achieve the same result or improvement of automatically cleaning an area, system, or site of surgical intervention which would be applicable and obvious to combine, by a person having ordinary skill in the art, with the endosurgical suction and rinsing device of Schaaf. Thus, the addition of a .
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
	Applicant additionally argues that Rotman is concerned with a multi-lumen guide wire and a skilled person would have no clue as to the combination with the previously combined references and that the guidewire of Rotman has a very specific task not addressed by the present invention or the previously relied upon prior art. However, this argument is not persuasive as the guidewire in Rotman is not substantially different in purpose, motivation or structure, from a standard guidewire. Specifically, Rotman in paragraph 0126 discloses wherein the guidewire is used for the advancement or guiding of a catheter device, and therefore is not so substantially 
	Applicant further argues that a skilled person would not learn from the teaching of Rotman to arrange a sensor on both a proximal and a distal end of the guidewire as Rotman teaches wherein the pressure sensor at the proximal end is removed, as disclosed in paragraph 0104, however, this argument is not persuasive. While Rotman does disclose wherein the pressure sensor on the proximal end of the device may optionally be remote from the probe body this does not take away from the fact that Rotman does disclose at least a single embodiment wherein the probe device has a pressure sensor at the proximal end and a pressure sensor at the distal end of said probe device as described in paragraphs 0103-0104.
Applicant argues that Hoseit fails to disclose “wherein the guidewire has a diameter between 0.8 and 1.2 mm”, however this argument is not persuasive as paragraph 0022 of Hoseit discloses wherein guidewires typically have diameters between 0.254 mm and 0.889 mm. While Hoseit does not specifically disclose wherein the guidewires are between 0.8 and 1.2 mm, the disclosed range of Hoseit (0.254 mm to 0.889 mm) overlaps with the claimed range (0.8 to 1.2 mm) and thus a prima facie case of obviousness exist; see MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered 
Additionally, Applicant argues that Deutsch and Schaaf both fail to disclose wherein the “wherein the guidewire has a diameter between 0.8 and 1.2 mm”, however this argument is not persuasive as Hoseit is used to teach the guidewire portion and further discloses an overlapping diameter range as stated and described above. Therefore, the size or diameter of the separate tube portions of Deutsch and Schaaf are not relevant to the claimed rejection as the suction and rinsing system as taught by Deutsch and Schaaf is a separate component, system, or device that is not incorporated within the guidewire of Hoseit but simply relies on the measurement data from the evaluation unit and/or guidewire of the system of Hoseit.
Applicant additionally argues that Unser fail to disclose wherein the “wherein the guidewire has a diameter between 0.8 and 1.2 mm”, however this argument is not persuasive as Hoseit is used to teach the guidewire portion and further discloses an overlapping diameter range as stated and described above. Additionally, it is worth noting that the disclosed range of Unser does overlap with the claimed range and thus a prima facie case of obviousness would exist; see MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus 
Applicant argues that starting from the subject matter of Unser a skilled person has no motivation to incorporate automation, since the typically used size of the guidewire does not make a fast reaction necessary. This argument is not persuasive as Unser is not relied upon to show any of the teachings and that the suction and rinsing system is incorporated as a separate component or system from the guidewire and thus the motivation relying on the size of the guidewire to incorporate the suction rinsing system is not required. 
Applicant additionally argues that none of the cited documents teaches the combination of the suction rinsing system on the one hand and the guide wire having the specific and atypical big diameter on the other hand. This argument is not persuasive as the suction and rinsing system is a separate component or device from the guidewire component and simply relies upon the measurement data of the evaluation unit and/or guidewire device such that the specific size of the guidewire device does not affect or require a specific teaching with the combination of a suction and rinsing device. 
Applicant additionally argues that Deutsch does not address the time of performing the referencing, namely at a time before examination. This argument is not persuasive as the Blohm reference is being relied upon to teach this limitation, not Deutsch. Specifically, Blohm in 
Additionally, the Applicant's arguments with respect to claim18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the newly added claim filed on 01/11/2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792